McLaughlin, J.
The defendant, a resident of Greene county, employed the plaintiff to work in a saw mill there located, and while thus engaged he sustained personal injuries. He brought this action, the venue being laid in the county of Hew York, to recover the damages alleged to have been sustained, on the ground that the same were caused by defendant’s negligence. After issue was joined, defendant moved to change the place of trial to Greene county for the convenience of witnesses. The moving papers showed there were at least eleven necessary and material witnesses, all residents of that county, notwithstanding no affidavits were presented on behalf of the plaintiff in opposition, the motion was denied. I think the motion should have been granted. The cause of action arose in Greene county. All of the witnesses, unless it be the plaintiff himself, reside in that county. Such facts brought the case within the general rule, which is that transitory actions should be tried in the county where the transaction involved in .the controversy took place. (Kaufman v. Kaufman, 152 App. Div. 100; Van Alstine v. Burt, 151 id. 81; Fluckiger v. Haber, 144 id. 65.) The order appealed from, therefore, is reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Clarke, Laughlin, Scott and Hotchkiss, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.